Exhibit 10.37


FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of November 30, 2018 (this “Amendment”), is entered into among the undersigned
in connection with that certain Second Amended and Restated Credit Agreement,
dated as of March 27, 2018, among Sunrun Hera Portfolio 2015-A, LLC, a Delaware
limited liability company, as Borrower (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (the “Lenders”), and
Investec Bank PLC, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”) and as Issuing Bank (in such capacity, the “Issuing
Bank”) (as in effect prior to the date hereof, the “Credit Agreement” and as
amended by this Amendment, the “Amended Credit Agreement”). Capitalized terms
which are used but not otherwise defined herein shall have the meanings ascribed
to such terms in the Amended Credit Agreement and the rules of construction set
forth in Section 1.02 of the Credit Agreement apply to this Amendment.
W I T N E S S E T H
WHEREAS, the Borrower wishes to make, and the undersigned wish to agree to make,
certain amendments to the Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
I.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Article II below, the following amendments to the Credit
Agreement are hereby accepted and agreed by the parties hereto:
1.    Amendment to Section 1.01. The following defined term in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
““Exhibit S Effective Date” means November 30, 2018.”    
2.    Amendment to Section 6.13(j). Section 6.13(j) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“(j)    From and after the Exhibit S Effective Date, the provisions set forth in
Exhibit S shall be deemed to replace this Section 6.13 in its entirety.”
3.    Amendment to Exhibit S. Exhibit S to the Credit Agreement is hereby
replaced in its entirety with Schedule I to this Amendment.
II.    Conditions Precedent to Effectiveness. The amendments contained in
Article I shall not be effective until the date (such date, the “Amendment
Effective Date”) that:





--------------------------------------------------------------------------------





1.    the Administrative Agent shall have received copies of this Amendment
executed by the Borrower and the Required Lenders, and acknowledged by the
Administrative Agent; and
2.    the Borrower shall have paid all fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including third-party fees and out-of-pocket
expenses of the Lenders’ counsel and other advisors or consultants retained by
the Administrative Agent).
III.    Representations and Warranties. The Borrower represents and warrants to
each Agent and each Lender Party that the following statements are true, correct
and complete in all respects as of the Amendment Effective Date:
1.    Power and Authority; Authorization. The Borrower has all requisite power
and authority to execute, deliver and perform its obligations under this
Amendment and the Borrower has all requisite power and authority to perform its
obligations under the Amended Credit Agreement. The Borrower has duly
authorized, executed and delivered this Amendment.
2.    Enforceability. Each of this Amendment and the Amended Credit Agreement is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing.
3.    Credit Agreement Representations and Warranties. Each of the
representations and warranties set forth in the Credit Agreement (with respect
to the Borrower) is true and correct in all respects both before and after
giving effect to this Amendment, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct in all respects as of such
earlier date.
4.    Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.
IV.    Limited Amendment. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and the
Borrower acknowledges and agrees that each of the Loan Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment. From
and after the Amendment Effective Date, all references to the Credit Agreement
in any Loan Document shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement.


 

--------------------------------------------------------------------------------





V.    Miscellaneous.
1.    Counterparts. This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.
2.    Severability. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
3.    Governing Law, etc.. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK. The provisions in Sections 12.08(b)
through (d) and Section 12.09 of the Amended Credit Agreement shall apply,
mutatis mutandis, to this Amendment and the parties hereto.
4.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes of the Amended Credit Agreement and each other Loan Document.
5.    Headings. Paragraph headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.
6.    Execution of Documents. The undersigned Lenders hereby authorize and
instruct the Administrative Agent to execute and deliver this Amendment.
[Signature Pages Follow]




 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
SUNRUN HERA PORTFOLIO 2015-A, LLC,

as Borrower
By: Sunrun Hera Portfolio 2015-B, LLC
Its: Sole Member
By: Sunrun Hera Holdco 2015, LLC
Its: Sole Member
By: Sunrun Inc.
Its: Sole Member


By: /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer








[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------









INVESTEC BANK PLC,
as Administrative Agent
By: /s/ Andrew Nosworthy    
Name: Andrew Nosworthy
Title: Authorized Signatory
By: /s/ Stefan Rattensperger    
Name: Stefan Rattensperger
Title: Authorized Signatory






[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------





INVESTEC BANK PLC,
as Issuing Bank
By: /s/ Andrew Nosworthy    
Name: Andrew Nosworthy
Title: Authorized Signatory
By: /s/ Stefan Rattensperger    
Name: Stefan Rattensperger
Title: Authorized Signatory


[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







INVESTEC BANK PLC,
as Lender
By: /s/ Andrew Nosworthy    
Name: Andrew Nosworthy
Title: Authorized Signatory
By: /s/ Stefan Rattensperger    
Name: Stefan Rattensperger
Title: Authorized Signatory




[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------









KEYBANK NATIONAL ASSOCIATION,
as Lender
By: /s/ Lisa A. Ryder    
Name: Lisa A. Ryder
Title: Senior Vice President


[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







SUNTRUST BANK,
as Lender
By: /s/ Brian Guffin    
Name: Brian Guffin
Title: Managing Director




[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







SILICON VALLEY BANK,
as Lender


By:     /s/ Chaitali (“Tai”) Pimputkar    
Name: Chaitali (“Tai”) Pimputkar
Title: Vice President II


[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







SUNRUN GAIA PORTFOLIO 2016-A, LLC,

as Lender
By: Sunrun Gaia Holdco 2016, LLC
Its: Sole Member
By: Sunrun Inc.
Its: Sole Member


By:     /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer


[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







ABN AMRO CAPITAL USA LLC,
as Lender
By: /s/ Paul Snow    
Name: Paul Snow
Title: Director
By: /s/ John Sullivan    
Name: John Sullivan
Title: Managing Director






[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







BANKUNITED, N.A.,
as Lender


By: /s/ Justin P. Allbright    
Name: Justin P. Allbright
Title: Senior Vice President


[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------







EAST WEST BANK,
as Lender
By: /s/ Christopher Simeone    
Name: Christopher Simeone
Title: First Vice President






[Signature Page to Fourth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------










Schedule I


[see attached]







--------------------------------------------------------------------------------






[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.
            
Exhibit S
Form of Updated Insurance Provisions
Section 6.13 Maintenance of Insurance.
(a)Until the Debt Termination Date, the Borrower shall procure and maintain or
cause to be procured and maintained by the applicable Operator or Manager
pursuant to the applicable Tax Equity Documents, and provide the Administrative
Agent with acceptable evidence (in form and substance reasonably satisfactory to
the Administrative Agent in consultation with the Insurance Consultant) of the
existence of the types and amounts of insurance required to be maintained
pursuant to the applicable Tax Equity Documents. In the event that the Tax
Equity Documents do not establish guidelines for minimum levels of insurance
and/or there are no underlying Tax Equity Documents, as would be the case for
Wholly Owned Opcos, the Borrower shall procure and maintain or cause to be
procured and maintained by the applicable Operator or Manager (i) insurance of
the types and amounts that are consistent with prudent industry practices for
residential PV solar portfolios similar in size, location and exposure; (ii)
insurance in form and substance satisfactory to the Required Lenders in
consultation with the Insurance Consultant (including any recommendations of the
Insurance Consultant for amendments in existing and/or proposed insurance
coverages); and (iii) provide the Administrative Agent with acceptable evidence
(in form and substance reasonably satisfactory to the Administrative Agent in
consultation with the Insurance Consultant) of the existence of the types and
amounts of insurance required (including any recommendations of the Insurance
Consultant for amendments in existing and/or proposed insurance coverages). The
types and amounts of insurance required pursuant to this Section 6.13(a) shall
be referred to insurance policies required pursuant to collectively as the
“Insurance Policies”.


(b)With respect to all property insurance (including any excess or difference in
conditions policies, if applicable) required pursuant to Section 6.13(a):


(i)    The Borrower, the Relevant Parties and each of their members shall be
included as either the “named insured” or an additional “named insured”.
(ii)    The Borrower hereby waives, and shall cause the Relevant Parties and
each of their members to waive, any rights of subrogation against the Secured
Parties and shall cause any such property Insurance Policies to include or be
endorsed to include a similar waiver of subrogation in favor of the Secured
Parties.
(iii)    The Secured Parties shall be included as additional insureds on all
such property Insurance Policies insuring Wholly Owned Opcos.
(iv)    The Collateral Agent for the benefit of the Secured Parties shall be
named as the “sole” loss payee on all such Insurance Policies insuring Wholly





--------------------------------------------------------------------------------





Owned Opcos pursuant to a lender loss payable endorsement acceptable to the
Administrative Agent in consultation with the Insurance Consultant.
(i)To the extent commercially available, such Insurance Policies shall be
endorsed to provide at least thirty (30) days’ prior written notice (or ten
(10) days’ prior notice if such cancellation is due to failure to pay premiums)
of cancellation to the Administrative Agent. If such endorsement for notice of
cancellation shall not be commercially available, the Borrower shall be
obligated to provide the required written notice of cancellation to the
Administrative Agent.
(c)With respect to all liability insurance required pursuant to Section 6.13(a):
(i)    Such Insurance Policies shall include the Borrower, the Relevant Parties
and each of their members as an additional “named insured”
(ii)    Such Insurance Policies shall include an endorsement to the policy
naming (or providing via blanket endorsements as required by written contract)
the Administrative Agent, and the Lenders, and their respective permitted
successors, assigns, members, directors, officers, employees, lenders,
investors, representatives and Administrative Agents as additional insureds on a
primary and non-contributory basis.
(iii)    The Borrower hereby waives, and shall cause the Relevant Parties and
each of their members to waive, any rights of subrogation against the Secured
Parties and shall cause any such liability Insurance Policies to include or be
endorsed to include a similar waiver of subrogation in favor of the Secured
Parties.
(iv)    Such Insurance Policies shall include a severability of interest or
separation of insureds clause with no material exclusions for cross-liability
clause (to the extent commercially available).
(v)    To the extent commercially available, such Insurance Policies shall be
endorsed to provide at least thirty (30) days’ prior written notice (or ten
(10) days’ prior notice if such cancellation is due to failure to pay premiums)
of cancellation to the Administrative Agent. If such endorsement for notice of
cancellation shall not be commercially available, the Borrower shall be
obligated to provide the required written notice of cancellation to the
Administrative Agent.
(d)The Borrower, the Wholly Owned Opcos and/or the other Relevant Parties shall
be responsible for covering or causing to be covered the costs of all insurance
premiums and deductibles associated with the Insurance Policies.


(e)The Borrower and/or the Relevant Parties shall be obligated to request
approval from the Administrative Agent for any material changes in the
underlying insurance requirements established via the applicable Tax Equity
Documents or as otherwise agreed for Wholly Owned Opcos or when the applicable
Tax Equity Documents do not establish minimum levels of required insurance. In
addition, The Borrower and/or the Relevant Parties shall be


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.
Exhibit S-2

--------------------------------------------------------------------------------





obligated to provide written notice of any material changes in the Insurance
Policies. For the purposes of this Section 6.13(e), a “material change” shall be
[***]


(f)Prior to the Closing Date and once each calendar year thereafter in
conjunction with the renewal or replacement of the Insurance Policies, the
Borrower and Relevant Parties shall provide detailed evidence of insurance (in a
form reasonably acceptable to the Administrative Agent, in consultation with the
Insurance Consultant) including certificates of insurance and copies of
applicable insurance binders and policies (if requested), as well as a statement
from the Borrower and/or its authorized insurance representative confirming that
such insurance is in compliance with the terms and conditions of this Section
6.13, is in full force and effect and all premiums then due have been paid or
are not in arrears.


(g)No provision of this Agreement shall impose on the Administrative Agent or
any other Secured Party any duty or obligation to verify the existence or
adequacy of the insurance coverage maintained by or on behalf of the Borrower,
the Relevant Parties or their members, nor shall the Administrative Agent or any
other Secured Party be responsible for any representations or warranties made by
or on behalf of the Borrower, the Relevant Parties, their members or any other
Person to any insurance agent or broker, insurance company or underwriter.


(h)The Insurance Policies shall include coverage addressing [***] or, if the
applicable Tax Equity Limited Liability Company Agreements requires (or
required) greater coverage, such coverage as may be required by such Tax Equity
Limited Liability Company Agreement for the related Opco, determined as follows:
(i)No later than sixty (60) days after the “Completion Deadline” or the “Second
Installment Payment Deadline” (as applicable) pursuant to such Tax Equity
Limited Liability Company Agreement for the related Opco and, with respect to
any Wholly Owned Opcos, as applicable, (x) within sixty (60) days of the date of
full deployment of the applicable Project Pool or (y) the date on which such
Wholly Owned Opco is acquired or formed, the Borrower shall (A) cause EQECAT,
Global Risk Myamoto, AIR-Worldwide, Risk Management Solutions Inc., Risk
Placement Services, Inc. or another nationally recognized insurance or other
applicable expert, reasonably approved by the Administrative Agent (in
consultation with the Insurance Consultant), to perform a probable maximum loss
analysis (or analyses) satisfying the standard described above with respect to
the Projects owned by such Opco or Wholly Owned Opco and (B) deliver a copy
thereof to the Administrative Agent and, if requested, the Insurance Consultant;
(ii)For Opcos and/or Wholly Owned Opcos for which such probable maximum loss
analysis required in connection with such “Completion Deadline” or such “Second
Installment Payment Deadline” or full deployment of the applicable Project Pool,
as applicable, has been performed on or prior to the date hereof, the applicable
Insurance Policies will include coverage satisfying the standard described
above; and


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.
Exhibit S-3

--------------------------------------------------------------------------------







(iii)For Opcos and/or Wholly Owned Opcos for which such probable maximum loss
analysis has not been performed on or prior to the date such Opco or Wholly
Owned Opco was formed or acquired, after such analysis is delivered pursuant to
clause (i) above, the Administrative Agent, the Borrower and each of the
applicable Relevant Parties shall review such probable maximum loss analysis (or
analyses) and, the Borrower and the applicable Relevant Parties shall make
appropriate adjustments (in consultation with, and with the prior written
approval of, the Administrative Agent (in consultation with the Insurance
Consultant)) to the types and amounts of insurance they maintain so as to
satisfy the standard described above Section 6.13(a).


(i)    If at any time the Borrower determines in its reasonable judgment that
any insurance (including the limits or deductibles thereof) required to be
maintained by this Section 6.13 is not available on commercially reasonable
terms due to prevailing conditions in the commercial insurance market at such
time, then upon the written request of the Borrower together with a written
report of the Borrower’s insurance broker or another independent insurance
broker of nationally-recognized standing in the insurance industry (i)
certifying that such insurance is not available on commercially reasonable terms
(and, in any case where the required maximum coverage is not reasonably
available, certifying as to the maximum amount which is so available), (ii)
explaining in detail the basis for such broker’s conclusions (including but not
limited to the cost of obtaining the required coverage(s) as well as the
proposed alternative coverage(s)), and (iii) containing such other information
as the Administrative Agent (in consultation with the Insurance Consultant) may
reasonably request, the Administrative Agent may (after consultation with the
Insurance Consultant) temporarily waive such requirement and only to the extent
that the Borrower can demonstrate that such temporary waiver will not cause the
Borrower or the Relevant Parties to be out of compliance with the insurance
requirements that were established by the Required Lenders in consultation with
the Insurance Consultant for Wholly Owned Opcos or the applicable Tax Equity
Documents or that a similar waiver has been obtained under such Tax Equity
Documents; provided, however, that the Required Lenders, may in its sole
judgment, decline to waive any such insurance requirement(s). At any time after
the granting of any temporary waiver pursuant to this Section 6.13 but not more
than once in any year, the Administrative Agent may request, and the Borrower
shall furnish to the Administrative Agent within thirty (30) days after such
request, an updated insurance report reasonably acceptable to the Administrative
Agent (in consultation with the Insurance Consultant) from the Sponsor’s
independent insurance broker. Any waiver granted pursuant to this Section 6.13
shall expire,without further action by any party, immediately upon (A) such
waived insurance requirement becoming available on commercially reasonable
terms, as reasonably determined by the Administrative Agent, (in consultation
with the Insurance Consultant) or (B) failure of the Borrower to deliver an
updated insurance report pursuant to clause (ii) above.without further action by
any party, immediately upon (A) such waived insurance requirement becoming
available on commercially reasonable terms, as reasonably determined by the
Administrative Agent, (in consultation with the Insurance Consultant) or (B)
failure of the Borrower to deliver an updated insurance report pursuant to
clause (ii) above.




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.
Exhibit S-4